DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harari (US 2017/0092371).

Re: independent claim 1, Harari discloses in fig. 5g a semiconductor memory structure, comprising: a semiconductor layer (522); a conductive layer (521/523) disposed over the semiconductor layer; a gate (208W) penetrating through the conductive layer and the semiconductor layer; and an interposing layer (531) disposed between the gate (208) and the conductive layer (521/523) and between the gate and the semiconductor layer, wherein a pair of channel regions (including 522 within TL 583 and TR 585) is formed in the semiconductor layer at two sides of the gate (208W).

Re: independent claim 6, Harari discloses in fig. 5g a semiconductor memory structure, comprising: a stack of alternating insulating layers (ISL), semiconductor layers (522) and conductive layers (521/523); a plurality of gates (208W, see fig. 2i-1) arranged in an array configuration of rows and columns, and penetrating through the stack; and an interposing layer (531) surrounding each of the gates, wherein a pair of channel regions (including 522 within TL 583 and TR 585) is formed in the semiconductor layers at two sides of each of the gates (208W).

Re: independent claim 12, Harari discloses in figs. 2i-1 and 5g a semiconductor memory structure comprising a stack of alternating insulating layers (ISL), semiconductor layers (522) and conductive layers (521/523), the stack comprising: a memory array region comprising: a plurality of gates (208W) arranged in an array configuration of rows and columns and penetrating through the stack; an interposing layer (531) surrounding each of the gates; and a plurality of word line connectors (208W-a in fig. 2i-1) disposed on the gates; a plurality of first connection regions adjoined to the memory array region, extending along a column direction and configured in a staircase structure (223-224 are arranged in a staircase structure in fig. 2i-1), each of the first connection regions comprising: a plurality of stepped surfaces of the conductive layers (221 in fig. 2i-1); and a plurality of bit line connectors (205-1) disposed on the stepped surfaces of the conductive layers; and a plurality of second connection regions spaced apart from the first connection regions, adjoined to the memory array region, extending along the column direction and configured in a staircase structure, each of the second connection regions comprising: a plurality of stepped surfaces of the conductive layers; and a plurality of source line connectors (205-0) disposed on the stepped surfaces of the conductive layers (223).

Re: claims 7 and 14, Harari discloses in fig. 5g the semiconductor memory structure of Claims 6 and 12, wherein the gates are arranged in a- 23 -TSMC No.: P20194401US00/Attorney Docket No.: T12073/US10049 staggered array configuration (fig. 4b).

Re: claims 2 and 8, Harari discloses in fig. 5g the semiconductor memory structure of Claims 1 and 6, wherein the interposing layer comprises a dielectric structure [0098].

Re: claims 4 and 10, Harari discloses in fig. 5g the semiconductor memory structure of Claims 1 and 6, further comprising a source region and a drain region formed in the conductive layer (521/523). 

Re: claim 5, Harari discloses in fig. 5g the semiconductor memory structure of Claim 1, further comprising a substrate (201) and an insulating layer (203/503) disposed between the substrate and the semiconductor layer.

Re: claim 11, Harari discloses in fig. 5g the semiconductor memory structure of Claim 6, wherein the stack further comprises an uppermost insulating layer (ISL). 

Re: claim 15, Harari discloses in fig. 5g the semiconductor memory structure of Claim 12, wherein the first connection regions and the second connection regions are disposed at a same side of the memory array region (fig. 2i-1).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 2017/0092371) in view of Lilak et al. (US 11,362,189) (hereinafter, “Lilak”).
Re: claims 3 and 9, Harari discloses in fig. 5g the semiconductor memory structure of Claims 1 and 9.
Harari does not disclose wherein the interposing layer comprises a ferroelectric layer.  
Lilak discloses wherein an interposing layer comprises a ferroelectric layer (161, col 9 ll. 1-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ferroelectric layer as the interposing layer as is common and well known in the art as exemplified by Lilak.


Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 2017/0092371) in view of Or-Bach et al. (US 2019/0148286) (hereinafter, “Or-Bach”).

Re: claims 16 and 19-20, Harari discloses the semiconductor memory structure of Claim 12.
Harari does not disclose wherein the memory array region is disposed between the first connection regions and the second connection regions (claim 16); wherein the word line connectors, the bit line connectors and the source line connectors are disposed over the memory array (claim 19); and wherein the word line connectors are disposed under the memory array, and the bit line connectors and the source line connectors are disposed over the memory array (claim 20).
Or-Bach discloses in figs. 5B and 5E wherein a memory array region (memory cell) is disposed between first connection regions (left staircase) and the second connection regions (right staircase); and wherein word line connectors (510, 512), bit line connectors (Left BL, Right BL) and source line connectors (Left SL, Right SL) are disposed over a memory array (fig. 5E); and wherein the word line connectors (WL1_O-WL5_O in fig. 5B) are disposed under the memory array, and the bit line connectors and the source line connectors are disposed over the memory array (fig. 5E).
It would have been obvious to one of ordinary skill in the art to determine the locations of the connection regions with respect to the memory array regions to achieve a desired result as is common and well known in the art as exemplified by Or-Bach.
	
Allowable Subject Matter
Claims 13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/3/2022